Citation Nr: 1508997	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a traumatic brain injury with headaches and light sensitivity.  


REPRESENTATION

Veteran represented by:	Diane Haar, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record. 

The claim was initially characterized as entitlement to service connection for a traumatic brain injury and entitlement to service connection for headaches with light sensitivity.  The Veteran claims that he has headaches and light sensitivity as residuals of his traumatic brain injury; therefore, the Board has combined the two issues as reflected on the first page of this decision.  

In May 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

Traumatic brain injury with headaches and light sensitivity is etiologically related to active service.





CONCLUSION OF LAW

Traumatic brain injury with headaches and light sensitivity was incurred in
 active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.

II.  Service Connection

The Veteran seeks service connection for traumatic brain injury with headaches and light sensitivity and argues that his current disability is the result of being knocked unconscious during a mortar attack while stationed in the Republic of Vietnam.  See January 2015 Declaration of the Veteran.  The mortar hit approximately 20 feet from the Veteran's position and caused him to be thrown back.  He hit his head on a wall of sandbags.  The Veteran did not seek medical treatment because the dispensary at his location was small and there were many other soldiers that required medical treatment.  His only outward sign of injury was a small cut above his left eye.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the Veteran's traumatic brain injury with headaches and light sensitivity was incurred in active service.

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

VA treatment records show that the Veteran is currently receiving treatment for traumatic brain injury with headaches and light sensitivity.  Specifically, a May 2014 VA Neurology Consult stated that the Veteran had traumatic brain injury with tension headaches and photophobia that was well-controlled with medication.  The Veteran described pressure like pain in the posterior cervical region.  He was educated regarding his diagnosis and treatment plan, and was scheduled for a follow-up six months later.

In October 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed traumatic brain injury with headaches and light sensitivity.  The VA examiner reported that the Veteran was diagnosed with traumatic brain injury in June 2008.  The Veteran stated he came under rocket attack during the Tet Offensive in 1968 and hit his head on bunker sandbags after a blast, which caused him to lose consciousness.  The VA examiner indicated that the Veteran was exposed to more than three blasts and that one blast was severe enough to cause injury to the Veteran.  It was also noted that the Veteran was taking continuous medication for his traumatic brain injury.  The symptoms associated with the Veteran's traumatic brain injury were occasionally inappropriate social interaction, dizziness, headaches, and sensitivity to light.  The VA examiner opined that the Veteran's traumatic brain injury and tension headaches were less likely as not caused by or a result of the traumatic brain injury the Veteran sustained during military service.  In support for his conclusion, the Veteran noted that the Veteran's STRs were devoid of any complaints regarding a head injury.

The Veteran also submitted a December 2009 private opinion from his primary physician, Dr. K.  Dr. K. stated the Veteran had experienced headaches since the early 1970s and that the Veteran's traumatic brain injury was very likely due to the explosion the Veteran sustained in service.  He stated that the Veteran had mistaken his traumatic brain injury symptoms as effects from exposure to Agent Orange.   The traumatic brain injury was being treated with medication, meditation therapy, and biofeedback therapy.  Dr. K. based his opinion upon a review of the Veteran's VA medical records and his own experience treating the Veteran.


With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the December 2009 private opinion to be more probative than the VA examination, as it was based on reviews of the Veteran's VA treatment records, private treatment records, and the examiner's familiarity with the Veteran as his treating physician.  

While the Board concedes that the Veteran did not seek treatment for a head injury in-service.  The Board finds his lay statements competent and credible regarding the head injury he sustained in 1968, during a mortar attack.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  During the September 2012 Board hearing, the Veteran testified that he told supervisors that he had headaches shortly after the attack.  His supervisors told him that it was because he was drinking too much.  The Veteran's  service treatment records (STRs) reflect that in late January 1968, around the time of the mortar attack, the Veteran was evaluated to see if his drinking made him medically unfit to maintain his crypto clearance.  The Veteran testified that he did not challenge his supervisors' assertions that his headaches were caused by drinking, because he did not want to get kicked out of the military.  See Board Hearing Transcript  at p. 3.  The record also contains a memorandum for the AOJ prepared in August 2011.  The memorandum concludes that, after reviewing the Military Assistance Command Vietnam (MACV) summary reports, enemy attacks reached an unprecedented level in January and February of 1968 and the events the Veteran related were plausible.  In October 2008, the Veteran submitted photos showing he sustained a small scar around his left eye sometime after high school.  He also included a photograph of a military vehicle after an attack.

The Board has considered the Veteran's lay statements.  The Veteran is competent to report that he injured his head during his active military service and that he had on-going head problems.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements concerning a head injury in service to be credible as they are consistent with the circumstances of his service.

The lay statements are supported by the December 2009 private medical opinion, the August 2011 memorandum, the STRs, and the photographs submitted by the Veteran.  Thus, the Board finds that the weight of the evidence supports the Veteran's claim for traumatic brain injury with headaches and light sensitivity, and service connection is warranted.


ORDER

Service connection for a traumatic brain injury with headaches and light sensitivity is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


